Citation Nr: 1525601	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for left fourth finger strain, status post laceration with scar (left fourth finger scar).  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The June 2010 rating decision granted service connection for a left fourth finger scar and assigned an initial noncompensable disability rating.  

The rating decision also granted service connection for a scar from an inguinal hernia repair and assigned an initial noncompensable disability rating.  In his September 2010 Notice of Disagreement, the Veteran appealed both issues.  In a July 2013 rating decision, the RO increased the initial disability rating for the scar from an inguinal hernia repair from noncompensable to 10 percent.  The September 2013 Statement of the Case denied a rating in excess of 10 percent.  In his November 2013 VA Form 9, the Veteran specifically appealed only the issue of entitlement to an initial compensable disability rating for a left fourth finger scar.  Therefore, the issue of entitlement to an initial disability rating in excess of 10 percent for a scar from an inguinal hernia repair is not before the Board. 


FINDING OF FACT

The Veteran has two painful scars on his left fourth finger.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for two painful left fourth finger scars have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in October 2009 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in October 2009 and July 2013.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his left fourth finger scar in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in September 2009.  

The Veteran's left fourth finger scar was assigned an initial noncompensable disability rating under Diagnostic Code 7802, under which burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear are assigned a 10 percent rating when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2014).  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., at Note (1).  

The record does not show that the Veteran's scar meets the area requirements to be assigned a 10 percent disability rating under Diagnostic Code 7802.  At his October 2009 VA examination, his scar was 4 centimeters by 0.3 centimeters.  At his July 2013 examination, he had one scar that was 6 centimeters long and another that was 1.5 centimeters long.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7802.

The Board must consider other potentially applicable Diagnostic Codes.  Diagnostic Code 7800 is not applicable because the Veteran's scar is not located on his head, face, or neck.  See 38 C.F.R. § 4.118 (2014).  Diagnostic Code 7801 is not applicable because the evidence does not show that his scar is deep or that it has an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)  Id.  The regulations in effect during the entirety of this appeal do not contain Diagnostic Code 7803.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2014).  A 20 percent rating requires three or four scars that are unstable or painful.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.

At his October 2009 and July 2013 VA examinations, the Veteran had subjective complaints of pain in his left fourth finger.  However, during range of motion testing, both examiners found that the Veteran did not have painful movement.  In his November 2013 VA Form 9, the Veteran stated he felt his finger laceration was "stitched too tight," and that it caused pain and difficulty moving his finger.  The Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statement that his scar is painful is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As noted above, the July 2013 VA examiner noted two scars on the Veteran's left fourth finger, as opposed to only one that had been previously noted.  The Board will resolve this point in the Veteran's favor since it is not clear from the record whether the laceration in service resulted in one or two scars.  The Board finds that Diagnostic Code 7804 is more favorable to the Veteran, and an initial 10 percent disability rating is warranted under Diagnostic Code 7804 whether there are one or two painful scars.  The medical and lay evidence of record does not show that his painful scars are also unstable.  Additionally, the record does not show that the Veteran has more than two painful scars on his left fourth finger.  Therefore, a 20 percent rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118 (2014).  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  

The Veteran's left fourth finger is his only service-connected finger disability.  Under Diagnostic Code 5227, ankylosis of the ring or little finger, a noncompensable rating is the only available schedular evaluation.  38 C.F.R. § 4.71a (2014).  Therefore, it is not favorable to the Veteran.  Under Diagnostic Code 5230, limitation of motion of the ring or little finger, "[a]ny limitation of motion" warrants a noncompensable disability rating.  Id.  Therefore, Diagnostic Code 5230 is not more favorable to the Veteran.  Even though the Board finds that the Veteran's assertions of limitation of motion, weakness, and fatigue are credible, the Diagnostic Codes that address limitation of motion of the fourth finger provide only noncompensable disability ratings.  

The Board acknowledges that when an evaluation of a disability is based upon limitation of motion, such as under Diagnostic Code 5230, it must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  However, the Diagnostic Codes pertaining to limitation of motion of the fourth finger do not provide compensable schedular rating criteria and are therefore unfavorable to the Veteran.  Therefore, the Board may not assign an increased rating due to the factors set forth in DeLuca.  

In summary, an initial 10 percent disability rating, but no higher, is assigned under Diagnostic Code 7804, which is the Diagnostic Code that is most favorable to the Veteran.  38 C.F.R. § 4.118 (2014).  However, the preponderance of the evidence shows that the Veteran's symptoms from his left fourth finger scars have not met the criteria for a disability rating in excess of 10 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's two left fourth finger scars are contemplated by the schedular criteria set forth in Diagnostic Code 7804, which specifically addresses pain.  The Veteran has also credibly complained of limited motion, weakness, and fatigue as a result of his left fourth finger scars.  Diagnostic Code 7805 provides that disabling effects of scars that are not contemplated by Diagnostic Codes 7800, 7801, 7802, and 7804 may be rated under an appropriate Diagnostic Code.  Diagnostic Code 5227 specifically contemplates limitation of motion of the fourth finger but do not provide for compensable ratings.  Because Diagnostic Codes 5227 addresses limitation of motion, it also involves the consideration of the Veteran's asserted functional loss caused by the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left fourth finger scars, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability or that that he is unemployed.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 10 percent disability rating is assigned under Diagnostic Code 7804 for two left fourth finger scars, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


